To compel respondent to draw his warrant on the city treasurer for $1,000 in payment of services alleged to have been rendered by relator to the board of health of said city, a claim for which having been allowed by the board at $252, whicli amount relator refused to accept, but presented his claim to the ■Common Council, which body allowed it at $1,000.
The circuit judge granted the writ.
Reversed December 24, 1895, with costs of both courts, on the ground that Act No. 19, Laws of 1895, vested in the board of health the sole authority to audit and allow such claims.